Title: From George Washington to Major General Alexander McDougall, 1 May 1778
From: Washington, George
To: McDougall, Alexander


                    
                        Dear Sir.
                        Head Quarters [Valley Forge] 1st May 1778.
                    
                    I return you my thanks for your favor of the 27th Ulto and heartily congratulate you on the important intelligence contained in it. As the  matter is related in general terms, France appears to have acted with politic Generosity towards us, and to have timed her declaration in our favor, most admirably for her own interests and the abasing her ancient Rival. One immediate good consequence I flatter myself will attend this intelligence, which is that the states will shake off their languor and be stimulated to complete their batallions. I am with great regard Dear Sir Your most obedt Servt
                    
                        Go: Washington
                    
                    
                        P.S. You will be so good as to dispatch an express immediately with an accurate return of the number of continental Troops at your post and its dependencies.
                    
                